Citation Nr: 1542902	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for asthma and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty for training from September 1984 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the appellant's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the appellant's electronic claims file.

The issue of service connection for asthma addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for asthma was denied in unappealed rating decision issued in October 1989.
 
2.  The evidence received since the October 1989 decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim for service connection asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

Here, VA provided the appellant fully adequate VCAA notice for the issue on appeal in letters dated in June 2011 and August 2011, prior to the decision on appeal.  Also, neither the appellant nor his attorney has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  VA further satisfied its duty to assist the appellant.  VA obtained all available service treatment records and associated all documents submitted in support of the petition to reopen with the claims file.  VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen until new and material evidence has been presented.  See 38 C.F.R. § 3.159(c)(4).

Notwithstanding, the Board finds that any VCAA error at this juncture is harmless as the claim to reopen has been granted as explained below.  Accordingly, the Board will address the petition to reopen.

II.  Petition to Reopen

The RO denied the claim for service connection for asthma in an October 1989 rating decision.  The RO notified the appellant of this decision in a November 1989 letter.  No appeal was filed.  VA received a claim to reopen the previously denied claim in June 2011.

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the RO denied the claim for service connection in October 1989 because the claimed disability existed prior to service and was not aggravated by service.  The evidence of record at the time of the 1989 decision included service treatment records, the appellant's original VA compensation claim, a medical statement dated in December 1984, and medical evidence of treatment in 1971.

Evidentiary submissions received since the prior final decision includes new and material evidence sufficient to raise the possibility of substantiating the claim.  Specifically, the appellant submitted a private medical statement from J. Revollo, MD, dated in May 2012, which reflects as follows:  

[The appellant] is presently a patient of mine who has been seen at the office for his present conditions, i.e high blood pressure diabetes as well as asthma.  Patient has been known to be basically healthy.  In reviewing his records, apparently [the appellant] has not had a history of asthma.  It is likely he was exposed to adverse environmental conditions apparently when he was in the military at Fort Bliss in El Paso, Texas, during the period of September 1984 to December 3, 1984.  Patient has been followed up for his present condition and he is taking medication to avoid any exacerbation of his symptoms.

The Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim, and triggers VA's duty to assist the appellant by obtaining outstanding treatment records supporting the diagnosis for asthma (as this is not shown on current VA examination dated in September 2011) and obtaining a VA medical opinion if indeed asthma is shown.  Accordingly, the petition to reopen the claim for entitlement to service connection for asthma is granted.


ORDER

The petition to reopen the claim for entitlement to service connection for asthma is granted.


REMAND

VA's duty to assist includes obtaining pertinent records in Federal custody and making reasonable efforts to obtain non-Federal records.  38 C.F.R. § 3.159(c).  Also, VA's duty to assist requires that VA provide a VA examination where necessary to decide the claim.  38 C.F.R. § 3.159(c).  It is noted that the Court has held that a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).

The appellant's contentions in conjunction with the recent private medical opinion (Dr. Jaime Revollo) dated in May 2012 suggest that the appellant has asthma related to service and, therefore, the duty to provide a VA examination is triggered.  The record at this time does not include any private treatment record from Dr. Jaime Revollo.

As such, the Board believes that VA should attempt to obtain all outstanding pertinent treatment records of Dr. Jaime Revollo along with any other treatment providers for asthma since service discharge.  Thereafter, VA should provide the appellant with a VA examination to confirm whether he has asthma; notably, report of VA examination dated in September 2011 indicated that the pulmonary function test findings were not consistent with a diagnosis for asthma.  Then, if asthma is shown, a VA medical opinion must be obtained on whether that asthma preexisted service and, if so, was aggravated by service; also, a medical opinion should be obtained on whether asthma (if shown) is proximately due to disease or injury incurred in service, to include the appellant's report of environmental conditions causing a chronic respiratory disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the appellant with new VCAA notice on his claim for service connection for asthma, including based on aggravation of a preexisting disability.

2.  The AOJ should make reasonable efforts to obtain all outstanding pertinent treatment records, to include the private treatment records of Jaime Revollo, MD, and any other treatment providers for asthma since service discharge identified by the appellant.  All attempts to obtain these records should be documented and associated with the claims file.  The appellant should be notified of any unsuccessful outcome and given the opportunity to provide such records himself.

3.  The AOJ should schedule the appellant for a VA examination to ascertain whether he has asthma that is due to disease or injury incurred in or aggravated by service.  The pertinent evidence in the electronic claims file should be made available to and reviewed by the examiner.  The examiner should answer the following:

(a) Does not appellant have asthma or any other chronic respiratory disorder?

(b) If so, is it at least as likely as not that the appellant's asthma (or any other chronic respiratory disorder shown) existed prior to service entry 

(c)  If so, is it at least as likely as not that the appellant's asthma was aggravated (permanently worsened) by service, to include the appellant's report of respiratory injury due to environmental conditions? 

(c) If the disorder did not preexist service, does the appellant have asthma or any other chronic respiratory disorder that is as likely as not etiologically due to disease or injury incurred in service?

The examiner should comment on the favorable medical opinion dated in May 2012 from Dr. Revollo and, to the extent that he/she disagrees, explain his/her reasons.

The examiner should accept the appellant's history as credible unless otherwise indicated or incongruous with the medical record although he/she is not compelled to accept that disability (as distinguished from symptoms) had its onset in service.  If the examiner rejects any portion of the appellant's medical history concerning his symptoms, treatment, or diagnoses, then the examiner must fully explain his/her reasoning.

A complete rationale for all opinions is required.  That is, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4.  The AOJ should undertake any other development it determines to be warranted and review the requested medical opinion to ensure that it provides all the information requested by the Board in this remand.
 
5.  Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his attorney should be furnished an SSOC and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


